 THE HAMILTON PLASTIC MOLDING COMPANY371The Hamilton Plastic Molding CompanyandLocal Union No.156,Upholsterers'InternationalUnion of North America,AFL-CIO.Case No. 9-CA-2116. January 22, 1962DECISION AND ORDEROn March 22, 1961, Trial Examiner William F. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.The Trial Examiner also found that theRespondent had not engaged in certain other unfair labor practicesand recommended that the complaint be dismissed with respect to suchallegations.Thereafter, the Respondent and the General Counsel eachfiled exceptions to the Intermediate Report with supporting briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis proceeding, and finding merit in the General Counsel's exceptions,hereby adopts the findings, conclusions, and recommendations of theTrial Examiner to the extent that they are consistent with our Deci-sion and Order.1.The Trial Examiner concluded that the Respondent had not-violated Section 8(a) (5), as alleged in the complaint, by refusing tobargain with the Union, which claimed to be the designated represent-ative of a majority of the employees in an appropriate unit. The basisfor his conclusion was that, of 10 authorization cards which theUnion relied on for its majority showing, 3 had been signed by super-visors, and 6 of the remaining 7 cards could not be considered as freedesignations of the employees because they had been procured by thesupervisors.The General Counsel's exceptions put in issue the statusof Frank Papania and Lawrence Heis, two of the alleged supervisors.If they are not supervisory employees, their authorization cards andthe cards of those employees whom they solicited establish the Union'smajority status.'The Respondent is a manufacturer of plastic toys.During its busyseason from August until shortly before Christmas, it employ's asmany as 30 employees.During the events involved herein, in May1960, there were employed a total of 19 persons, including supervisorsand 1 clerical employee.The 13 or so production employees are di-vided among 3 shifts with no more than 4 or 5 employees on any shift.1 Otherissues, relating to the adequacy of the Union's demand,the appropriateness ofits unit request,and a subsequent loss of the Union's majority,are discussed below.135 NLRB No. 39. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDPapania had been a foreman on the third (midnight to 8 a.m.) shiftuntilMay 2, 1960, when he was transferred to the day shift (8 a.m.to 4 p.m.) with the tible of assistant foreman.Heis was the assistantforeman on the second shift (4 p.m. to midnight) under ForemanStemmerding.No one was designated as foreman on the day shift.This shift was supervised by Babbitt, the plant superintendent, whowas responsible generally for production on all shifts.Papania testified that his duties on the day shift were substantiallythe same as they had been on the third shift except that, since Babbittwas present most of the time, his responsibilities were limited.Mostof his work was in such routine tasks as filling hoppers, relievingmachine operators, mixing materials, repairing machines, and even,at times, sweeping the floor.At no time from May 2, when Papaniawas assigned to the first shift, until May 10, when the Union madeits bargaining request, was Papania left solely in charge of themachine operators.Babbitt was always near at hand and gavePapania instructions which he then relayed to the operators.TheTrial Examiner concluded, upon the basis of Babbitt's testimony,that Papania was in complete charge of the day shift when Babbittwas not there, and that Papania did in fact have authority responsiblyto direct the work of employees on his shift.As it is admitted thatHeis' job was identical with Papania's, the Trial Examiner foundthatHeis also was a supervisor. In the same connection, it alsoappears that Heis' superior, Foreman Stemmerding, was rarely awayfrom his station during the second shift.In addition to supervising directly the operations of the day shift,Superintendent Babbitt's workday overlaps the last hour of the thirdshift and the early hours of the second shift. In view of the routinework of the assistant foremen and the machine operators, the smallnumber of employees working on each shift, and the fact that duringeach shift there was an admitted supervisor on duty at all times, weare satisfied that the authority and responsibility delegated to Papaniaand Heis were extremely limited.Even admitting that they mayhave made some assignments or transfers of machine operators, webelieve that the Trial Examiner erred in concluding that this con-stituted an exercise of authority responsibly to direct the work ofother employees.We find, therefore, that Papania and Heis are non-supervisory employees and that the authorization cards they signedon behalf of the Union should be counted.2.Papania made the first contact with the Union by calling Cook,its business agent, by telephone on May 6, 1960. Cook arranged tomeet him at the union office, and asked Papania to bring several co-workers with him for a meeting on May 9. On that day, Papaniaand Heis, together with Michaels, the foreman on the third shift, andWhitaker, a machine operator on that shift, met with Cook and signed THE HAMILTON PLASTIC MOLDING COMPANY373authorization cards.There is no doubt that Papania provided theoriginal impetus for the organizational campaign an that it wasthrough his efforts that the other three were encouraged to sign withthe Union.Although Papania and Heis signed their cards in thepresence of Michaels, a supervisor, we are of the opinion that thevalidity of their authorization cards was not thereby destroyed 2Thenext day, Papania and Reis signed up six of the Respondent's pro-duction employees.Michaels solicited an employee on his shift,Anglian, to sign a card.As of this time, therefore, the Union hadprocured 11 signed cards out of a total of 16 employees. In deter-mining whether the Union had a majority, the Trial Examiner prop-erly rejected the cards of Foreman Michaels because he was a super-visor and of Anglian because she had been solicited by a supervisor.The other authorization cards, however, having been obtained eitherby Papania or Heis, constitute valid designations for purposes ofdetermining the Union's majority.We find it unnecessary to determine the validity of Whitaker's card.He was employed on the third shift under Foreman Michaels, but hadsigned up as one of the group which had voluntarily visited unionheadquarters, rather than at the solicitation of his supervisor. In anyevent, even if his card is excluded from the count, the Union was inpossession of 8 valid cards in a unit of 15 production employees, whenthe Union's request for recognition was made on May 10.3.We agree with the Trial Examiner that the Union's letter statingthat it represented a majority of the employees, which Cook, theUnion's business agent, delivered to Respondent's president on May 10,constituted a request for recognition in an appropriate unit, eventhough it failed to specifically exclude supervisors and clerical em-ployees.Even if we assume that the Union intended to seek repre-sentation of the one office clerical employee and of the supervisors, wefind the variance from what would otherwise be an appropriate unitof production and maintenance employees to be minor and subjectto modification.'Moreover, at no time did the Respondent raise anyquestion, in refusing to meet and discuss the Union's request for recog-nition, as to unit inclusions or exclusions.On the contrary, by itsrefusal to consider the Union's request for recognition and its offer toprove its majority, it foreclosed any clarification by the Union as tothe scope of its requested unit.4.On May 10, 1960, Cook personally delivered a letter requestingrecognition to Mistler, the Respondent's president.The letter was2 Orange Premium Stamps(Division of Alfred M. Lewis, Inc ),127 NLRB 1491,1501-1502.CfInsular Chemical Corporation,and Rubber Corporation of America(Insular Division),128 NLRB 93, 98.3Mrs Homer E Ash, et al.,d/b/a Ash Market&Gasoline,130 NLRB 641. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDaddressed to Carter, the Respondent's vice president, but Cook in-formed Mistier of its contents and discussed the organization of theplant employees.During the conversation, according to the testimonycredited by the Trial Examiner, Mistier stated that Respondent couldlay off most of its employees and operate the plant with no more thantwo or three men. Two days later, Cook called Vice President Carterand repeated the Union's request for recognition.Carter said hewould have to consult his attorney and Cook agreed, provided thatthe matter was settled soon.The same day, Carter interrogated em-ployee Ohmer as to whether she had been asked to sign a card and bywhom. Before and after May 17, when Carter refused to accept acard check and flatly refused recognition of the Union, SuperintendentBabbitt engaged in the threats, promises of benefits, and interrogation.of employees which are fully detailed in the Intermediate Report. Inagreement with the Trial Examiner, we find that these acts were inviolation of Section 8(a) (1).4Furthermore, we are of the opinionthat Respondent's conduct, beginning on May 10, was designed todelay or avoid recognition of the Union in order to enable it to dis-sipate the Union's majority.Accordingly, we find that Respondent'srefusal to recognize and bargain with the Union beginning on May 10,1960, was in violation of Section 8 (a) (5).Shortly after May 10, 1960, the Respondent, for nondiscriminatoryreasons, terminated Papina, Heis, and two other employees who hadsigned union authorization cards.Although the discharge of thesefour employees caused the Union to lose its majority status some timeafterMay 10, we find, nevertheless, that the Union is entitled to berecognized as the exclusive representative of the Respondent's pro-duction and maintenance employees, since the right to recognition is-determined as of the date the Respondent wrongfully failed to grantit and undertook to dissipate its majority, through interference, re-straint, and coercion.'The RemedyHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom and totake certain affirmative action designed to effectuate the policies ofthe Act.As we have found merit in the General Counsel's exceptions to thefailure of the Trial Examiner to find that Respondent refused torecognize and bargain with the Union at a time when the Union repre-+ In the absence of exceptions we adopt,proforma,the Trial Examiner's finding thatRespondent was not responsible for Foreman Michael's statement to employee Kichlerand therefore Respondent did not violate Section 8(a)(1) by such conduct.5 Franks Bros.Company v.N L R B.,321 U S. 702. THE HAMILTON PLASTIC MOLDING COMPANY375sented a majority of its employees in an appropriate unit, we shallorder the Respondent, upon request, to bargain collectively with theUnion.Because the conduct of the Respondent evinces a purpose to thwartthe right of its employees freely to select their collective-bargainingrepresentative, it is likely that such purpose will be effectuated in thefuture by the continuance of the unfair labor practices found herein orby the commission of other labor practices.We shall therefore orderthe Respondent to cease and desist from violating the Act with respectto the specific violations found, as well as in any other manner.Upon the basis of the foregoing, and upon the entire record inthis case, the National Labor Relations Board hereby makes the fol-lowing additional:CONCLUSIONS OF LAW5.All production and maintenance employees in the Employer'splant at New Burlington, Ohio, excluding office clerical employeesand supervisors as defined in the Act, constitute a unit appropriatefor the purpose of collective bargaining within the meaning of Section(b) of the Act.,6.At all times since May 10, 1960, the above labor organization hasbeen, and now is, the exclusive representative of all the employees inthe above appropriate unit for the purpose of collective bargainingwithin the meaning of Section 9 (a) of the Act.7.By refusing to recognize and bargain with the Union on andafterMay 10, 1960, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) and (5)of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, the HamiltonPlastic Molding Company, New Burlington, Ohio, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Local Union No. 156,Upholsterers' International Union of- North America, AFL-CIO, asthe exclusive representative of its employees in the following unitwhich the Board finds appropriate for the purposes of collectivebargaining : 376DECISIONSOF NATIONALLABOR RELATIONS BOARDAll production and maintenance employees excluding office cleri-cal employees and supervisors as defined in the Act.(b) Interrogating employees concerning their union membershipand activities;telling its employees that it knows the identity of em-ployees who are adherents of Local Union No. 156, Upholsterers'InternationalUnion of NorthAmerica, AFI-CIO ;threatening aplant shutdown and loss of jobs if the aforesaid Union should succeedin organizing the Respondent's employees;holding outto employeesan expectation of a raise or other benefits if they should refrain fromjoining or supporting the Union;threatening discriminatory workassignments to employees who support the Union;creating the im-pression that the activities of the employees are under surveillance;and in any other manner interfering with, restraining,or coercing itsemployees in the exercise of their rights guaranteed in Section 7 ofthe Act, except to the extent that such rightsmaybe affected by anagreement requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Actof 1959.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act.(a)Upon request, bargain collectively with the above-named labororganization as the exclusive representative of the employees in theaforesaid unit, and, if an understanding is reached,embody suchunderstanding in a signed agreement.(b)Post at its plant at New Burlington,Ohio, copies of the noticeattached hereto marked"Appendix."6Copies of said notice, to befurnished by the Regional Director for the Ninth Region,shall, afterbeing duly signed by the Respondent, be posted by the Respondentimmediately upon receipt thereof,and be maintained by it for 60 con-secutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered,defaced,or covered by any other material.(c)Notify the Regional Director for the Ninth Region, in writing,within 10 days from the date of this Order, what steps have beentaken to comply herewith.MEMBERS RODGERS and FANNING took no partinthe considerationofthe above Decision and Order.6 In the event that this Order is enforced by a decree of a United States Court ofAppeals, thereshallbe substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." THE HAMILTON PLASTIC MOLDING COMPANYAPPENDIXNOTICE TO ALL EMPLOYEES377Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT interrogate you concerning your or other em-ployees' union activities or sympathies on behalf of Local UnionNo. 156, Upholsterers' International Union of North America,AFL-CIO, or any other labor organization.WE WILL NOT create the impression that your union activitiesare under surveillance.WE WILL NOT threaten you with closing our plant, discontinu-ing operations, or discharging you in the event a union becomesyour collective-bargaining representative.WE WILL NOT promise you a raise in pay, paid lunch periods,paid holidays or other benefits to discourage you from engagingin union activity or selecting a union as your collective bargainingrepresentative.WE WILL NOT threaten you with more difficult and less desirableassignments because you have engaged in union activities.WE WILL NOT in any other manner interfere with, restrain, orcoerce you in the exercise of your rights to self-organization, toform, join or assist the above-named or any other labor organiza-tion, to bargain collectively through representatives of your ownchoosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, or torefrain from any and all such activities, except to the extent thatsuch right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of said Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.WE WILL bargain collectively upon request with the above-named labor organization as the exclusive collective bargainingrepresentative of all of our employees in the bargaining unit de-scribed below with respect to rates of pay, hours of employmentand other conditions of employment and if an understanding isreached, embody such understanding in a signed agreement. Saidbargaining unit is :All production and maintenance employees, excluding officeclerical employees and supervisors as defined in the Act.All of our employees are free to become, remain, or refrain frombecoming members of the above-named or any other labor organiza-' 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment,as authorized in Section 8(a) (3) of the National LaborRelationsAct, as modified by the Labor-Management Reporting andDisclosure Act of 1959.THE HAMILTON PLASTIC MOLDING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice (Transit Building, Fourth and Vine Streets, Cincinnati 2, Ohio;telephone number, Dunbar 1-1420) if they have any question concern-ing this notice or compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEAs amended at the hearing,'the complaint alleges that the Respondent (TheHamilton PlasticMolding Company)committed unfair labor practices affectingcommerce within the meaning of Sections 8(a) (1) and(5) and 2(6)and (7) of theAct by(a) refusing to bargain in good faith with the Union(Local Union No. 156,Upholsterers'InternationalUnion of North America,AFL-CIO)as the exclusivebargaining representative of an appropriate unit of the Respondent's employees, and(b) various acts of its officers and supervisors interfering with its employees' organi-zational activities,viz, interrogating employees concerning their interest in, andactivities in support of, the Union;telling employees it knew which employees wereunion adherents;telling employees that an employee who had quit would be treatedby the Respondent as being on leave of absence so that she could vote against theUnion in a representation election; threatening employees with assault,discharge,layoff,plant closure,and other reprisals if they selected the Union as their bargainingrepresentatives;and promising employees wage raises and other benefits if they re-frained from supporting the Union as their bargaining representative.In its answer,the Respondent generally denies the allegations of the complaint concerning theseasserted unfair labor practices.Pursuant to notice,a hearing was held in Cincinnati,Ohio, on September 13, 14,and 15, 1960, before William F. Scharnikow,the Trial Examiner duly designated bythe Chief Trial Examiner.The General Counsel and the Respondent appeared bycounsel,and the Union by its representative,and were afforded full opportunity to beheard,to examine and cross-examine witnesses,and to introduce evidence bearingupon the issues.The General Counsel and counsel for the Respondent have sub-mitted briefs on the issues.Upon the entire record in the case,and from my observation of the witnesses,Imake the following:i At the beginning of the hearing,the Trial Examiner granted a motion by the GeneralCounsel to strike from his complaint the language of two paragraphs which alleged thatthe Respondent had committed unfair labor practices in violation of Section 8(a)(3) ofthe Act by discriminatory layoffs of four employees,I e.,Frank C Papania,Jr, LawrenceJ.Heis,Robert J. Kichler,and Lonnie Whitaker.During the hearing the Trial Examineralso granted another motion by the General Counsel to amend the complaint by settingforth the unit of the Respondent's employees which the Union claims it represents andwhich the General Counsel and the Union contend is appropriate for the purposes ofcollective bargaining within the meaning of Section 9(a) and(b) of the Act. THE HAMILTON PLASTIC MOLDING COMPANYFINDINGS OF FACT3791.THE BUSINESS OF THE RESPONDENTThe Respondent, The Hamilton Plastic Molding Company, is an Ohio corporationengaged in the manufacturing of plastic productsgat itsplant and principal place ofbusiness in New Burlington, Ohio.During the year preceding the issuance of thecomplaint, the Respondent sold products of a value in excess of $50,000 to otherpersons, firms, and corporations, each of whom during the same year had 'a directoutflow of their respective products in interstate commercein excessof a value of$50,000.I find, as the parties stipulated at the hearing, that the Respondentis engaged incommerce within themeaning ofthe Act.U. THE LABOR ORGANIZATION INVOLVEDLocal Union No. 156, Upholsterers' International Union of North America, AFL-CIO, is a labor organization within the meaning of the Act.M. THE UNFAIR LABOR PRACTICESA. The alleged refusal to bargain1.The Union's cardsThe Respondent manufactures plastic toys with its busy season from August orSeptember until shortly before Christmas, and a slack period during the rest of theyear.It employs a single clerical employee, a toolmaker, and a varying number ofmachine operators.Its complete staff,including supervisors,ranges from 8 in theslack season to as many as 30 during the busy season. On May 10, 1960, the criticaldate in the present case, there was a total of 19 people, including supervisors, on theRespondent's payroll.(General Counsel's Exhibit No. 5.)On May 9, 1960, four of these people went to the Union's office and told ArthurCook, the Union's business manager, "that they were interested in trying to put aunion into their plant."One of the four men, Anthony Michaels, was foreman of theRespondent's third shift, and was unquestionably a supervisor.The status of twoothers, Frank Papania and Lawrence Heis, is in dispute.The General Counsel andthe Union claim that they were merely machine operators and nonsupervisory em-ployees, but the Respondent contends that they were assistant foremen and thereforewere supervisors. It is agreed by all parties that the fourth man, Lonnie Whitaker,was a machine operator and an employee within the meaning of the Act.The four men each signed one of the Union's combination bargaining authorizationand checkoff cards and returned to Cook the next day with similar cards signed byseven more of the Respondent's machine operators. Since the Respondent's payrolllistof 19 people for May 10, 1960, included the plant superintendent, ForemanMichaels, and another shift foreman (who were admittedly supervisors) and alsothe only clerical employee, the Union thus had in its possession on May 10, 1960, theapparently valid bargaining authorizations of either 10 out of 15 or 8 out of 13 of theRespondent's production employees,2 depending upon whether Papania and Heiswere employees or supervisors within the meaning of the Act.2.The Union's bargaining requestOn May 10, 1960, the same day he received the bargaining authorizations, BusinessManager Cook visited the Respondent's plant and asked for Nicholas Carter, the Re-spondent's vice president. In Carter's absence,Cook spoke with Eldon Mistler, theRespondent's president, and gaveMistier the following letter which Cook hadaddressed to Carter:This will officially notify you that the Upholsterers' International Union ofNorth America, AFL-CIO, through its agent Local 156, represents a majority ofyour employees and is desirous of meeting with you for the purpose of negoti-ating a contract covering their hours, wages and working conditions.I trust that you will consider and recognize the Employees' rights to organizeunder the law without fear of intimidation and coercion and will act accordingly.2Michaels andhis card,of course,are not to be counted since he was admittedly asupervisor. 380DECISIONSOF NATIONALLABOR RELATIONS BOARDIn their conversation on this occasion, Cook also asked Mistier to negotiate acontract with the Union, but was no more specific about the employee unit whichthe Union claimed it represented than he was in his letter to Carter.According to'Cook's testimony, he told Mistier merely that the Union had "a majority of the peoplesigned up" and was "desirous of ... negotiating a contract."According to MistierCook said, "I represent ninety-eight percent of your employees and I want togettogether with your people and sit down and draw up a contract."After some dis-cussion, in which Mistier spoke of his own union membership in the past but madeno definite reply to Cook's request, Cook asked that either Carter or Mistier get intouch with him in a few days, and then left the plant.Cook and Mistier gave different versions of their discussion of Cook's requestduring this conversation on May 10.Cook testified that Mistier said he "didn't thinka company this small would be bothered by a union" and that the Respondentcould "lay everybody off in this plant and operate it with two or three people"; andthat Cook thereupon warned Mistier that this would be an unfair labor practice,cautionedMistier generally against discriminating against employees because oftheir union activities, and referred to a "mistake" which he said had already beenmade by the Respondent in attempting to discourage the organizational activities ofFrank Papania.3Mistier, on the other hand, testified that he told Cook he did notbelieve the Union represented 98 percent of the Respondent's employees and thathe thought that "before we could sit down and really discuss or talk about this,.we are entitled to an election."Neither Cook nor Mistier specifically claimed that his version set forth their entirediscussion of the Union's request for recognization on May 10:Nor did he denythe substance of the version given by the other.This latter fact seems to me to beof especial significance in view of the generally guarded and cautious manner inwhich each of these two witnesses gave his testimony and his obvious concern lest hemake any contribution to the support of the other's case.For, in my opinion theirrespective versions of the conversation are not necessarily inconsistent.Moreover,from my observation of them as witnesses and in the context provided by the restof the record, the remarks attributed to each of them, in both versions appear to beentirely in character.Accordingly, since the two versions appear to be equallyplausible and not inconsistent, I credit the testimony of both men as to theirconversation on May 10 and, upon a composite, find not only that Mistier spokeof the possibility of laying off the Respondent's few employees and thus triggered awarning by Cook against the commission of unfair labor practices, but that Mistier3The incident to which Cook referred occurred during a visit by Mistier and Carter toPapania's home on or about April 20, when Papania was foreman on the third or nightshiftPapania testified that Carter charged him with "talking about something in theshop" ; that Papania said he was "trying to get the Union" started ; that Carter said hewanted Papania "to work for the Company, be a Company man"; and that Papaniapromised he "would forget about the Union " But Carter and Mistier testified that theyspoke to Papania about Superintendent Lew Babbitt's complaints concerning Papania'swork and also about a radio which belonged to one of the girl employees and which haddisappeared on the third shift; that Papania denied knowing anything about the radioand asked for a transfer back to the first shift ; and that Carter and Mistier agreed tothe transferNeither in the complaintnor inhis brief does the General Counsel refer to this incident,much less contend that Carter's and Mistler's conduct amounted to an unfair laborpracticeBut, since the testimony of Papania was proffered by the General Counsel atthe hearing in support of the Section 8(a) (1) allegations of the complaint and Carter'sand Mistler's evidence was also received, it seems to me to be advisable to state my reasonsfor notmaking anunfair labor practice finding based upon the incident.On May 2, Papania was transferred back to the first shift and his place as foreman onthe third shift was taken by Anthony Michaels. The complaint alleges and the Respond-ent admits in its answer that Michaels is a supervisor within the meaning of Section 2(11)of the Act.Moreover, the complaint alleges Michaels' commission of unfair labor prac-tices as a supervisor "from May 2, 1960 until May 21, 1960 " It is thus undisputed andclear that at the time of Carter's and Mistler's visit to Papania's home on or aboutApril 20, Papaniawas alsoa supervisor within the meaning of the ActAccordingly,although I credit Papania's testimony, I specifically conclude that Carter's and Mistler'sinsistencethat Papania as a supervisor refrain from organizational activities and "workfor the Company rand] be a Company man" was not an unfair labor practice and is notindicative of opposition on the part of the Respondent to the organizational activities ofits employees. THE HAMILTON' PLASTIC MOLDING COMPANY --381also asserted a doubt as to the employees'support of the Union's claim to recognitionand a right on the part of the Respondent to an election under the circumstances.On Thursday,May 12, Cook repeated the Union's request'for -recognition in atelephone call which he made to Vice President Carter.' Carter said he would haveto consult his attorney.Cook agreed to this-and said he would give Carter untilTuesday, May 17?But Carter was unable to confer with his attorney before May 17.According toCarter's testimony, which I credit, his attorney had been unable to meet with himand President Mistier on the intervening Saturday,and they had arranged to meeton Monday morning, May16.Theirmeeting at that time then became impossiblebecause, in response to a telephone call on Saturday,Carter had to take blueprints toan Akron toolmaker for a rush job early on Monday morning and returned homeonly at 7 or 8 o'clock on Monday evening.On the following day, Tuesday, May 17, Cookagaintelephoned Carter.Cartertestified that he explained to Cook why he had been unable to confer with hisattorney and have an answer.to Cook's request for recognition;that Cook threatenedNational Labor Relations Board action or picketing;that both men became excited;and that, although Carter could not remember all that Cook said before the con-versation ended,he did not believe that anything was said about an election orthat Cook made any offer of a card check.He stated however, that if Cook hadoffered a card check, he believed that he would have remembered it.Cook, on theother hand,testified that Carter said he did not believe that the Union had a"majority of our people signed up"and asked Cook to show him the cards; that Cookrefused but offered a card check by a disinterested third party chosen by Carter, ifCarter would agree to recognize the Union and negotiate a contract upon thechecker's confirmation of the Union'smajority; and that Carter said,"Absolutelynot."Here again,Cook's and Carter's testimony(like Cook's and Mistler's testimonyconcerning their conversation on May 10) presents no clear-cut, definite conflicts asto the material elements of their May 17 telephone conversation.The substanceof Carter's testimony was not deniedby Cooknor wasit inconsistent with Cook'sversion of the rest of the conversation.Actually, the only apparent conflict isas to whether Cook offered a card check of the Union's majority if Carter wouldaccept the result, and Carter refused.As Carter himself said in his testimony, hecertainly would have remembered whether or not such an important exchange hadoccurred during a conversation.And yet,instead of flatly denying it, he testifiedmerely that he did not remember.Under the circumstances I do not find this in-ferential denial to be persuasive and credit Cook's testimony as to his offer of thecard check and Carter's refusal.Accordingly,as in the caseof Cook's and Mistler's conversation on May 10, Imake my specific findings as to what was said on May 17, upon a composite of whatI regard as the credible elements of both witnesses' testimony.In the absence ofdenial by Cook,I credit Carter'stestimony and find thatCarter explained hisfailure to meet with his attorney and have an answer to Cook's requests for recogni-tion, and thatCookthereupon threatened to take the matter to the Board and topicket the Respondent's plant.I furtherfind, uponCook'stestimony,that Cartersaid that he did not believe that the Union represented a majority of the Respond-ent's employees and asked Cook to show him the cards;thatCook refused andoffered a card check by a third party if Carter would agree to recognize the Unionand negotiate a contract upon the confirmation of the Union'smajority; and thatCarter rejected this offer.On the same day May 17, 1960, the Union filed its charge in the present case.There were no communications between the parties about the Union's recognitionby the Respondent or the negotiation of a contract,after Cook's and Carter's tele-phone conversation on May 17.4 On either the same day or the preceding day, Cook had also telephoned PresidentMistier and protested the layoff of Frank Papania on Wednesday,May 11 In theirtestimony concerning this telephone conversation,cook made no mention of any referenceto recognition and ^Mistler denied that the matter came up, although in a pretrial state-ment he had said that Cook had again asked him for recognition I credit Mistler's testi-mony at the hearing and find that Cook did not repeat his request for recognition in histelephone call to Mistler on May 11 or 12, but merely protested Papania's layoff.As to Papania's layoff, it will be recalled that, although the complaint originally allegedthat Papania and three other men were discriminatorily laid off, these allegations werestruck from the complaint on the General Counsel's motion at the beginning of the hear-ing.(See footnote 1, above ) 382DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The defect in the Union's claim to recognitionIn arguingthat its failure to accede to the Union's bargaining request was notviolativeof Section 8(a) (5) of the Act, the Respondent not only assertsand reliesuponanhonest doubt as to the Union's majority, butalso raisesthe fundamentaldefense that, upon the facts shown by the record, it was under no obligation to bar-gain withtheUnion.In brief, it challenges the sufficiency of the Union's bar-gaining requestand the Union's majority.According to the Respondent, the Union's bargaining request was defective andcreated no bargaining obligation on the part of the Respondent, because it failedto set forth any claim that the Union represented and was seeking to bargain onbehalf of a unit of the Respondent's employees which would be appropriate forthe purposes of collective bargaining within the meaning of Section 9(a) and (b)of the Act. Specifically, the Respondent contends that, by claiming all the Re-spondent's "employees" and failing to exclude supervisors and clericals, the bar-gaining request must be regarded as having included both supervisors and clericalemployees along with the production employees.But I am not convinced that any such confusion did result, or could possiblyhave reasonably resulted, from the Union's use of the term "employees," or itsfailure expressly to exclude the Respondent's single clerical employee from a unitotherwise properly composed of production employees. So far as the solitary cleri-cal employee was concerned, her apparent inclusion in the Union's request was obvi-ously inadvertent, was such a minor matter that it could have caused no real difficulty,and should not, in my opinion, defeat the Union's request for recognition.And theRespondent's argument that the term "employees," when used in a union's bargainingrequest,must be construed "in its dictionary sense" and thus include supervisors, iscontrary not only to the definition of "employees" in Section 2(3), but also to thecommon, everyday usage of unions and employers.Accordingly, I conclude, con-trary to the Respondent's arguments, that the Union, in requesting the Respondentto bargain on behalf of the Respondent's employees, thereby effectively claimedto represent what was an appropriate unit of the Respondent's production employeesfor the purpose of collective bargaining within the meaning of Section 9(a) and(b) of the Act, viz, all the Respondent's employees, excluding its office clericalemployees and its supervisors.The Respondent also attacks the validity of the bargaining authorizations sub-mitted by the Union at the hearing, because of handwritten insertions made uponthe cards after they were signed; because of the predating of Heis' card; becauseof the supervisory status of Papania and Heis; and because of the participation ofPapania and Heis, along with Foreman Michaels, in soliciting and thereby "coerc-ing" the signatures of employees on the other cards. , For the following reasons,I find merit in some, but not all, of these arguments of the Respondent.All the cards were in fact signed on either May 9 or 10. It is true that at Cook'ssuggestion Heis' card was dated May 4, 1960.According to Cook, this was donebecause Heis and Papania had made an earlier inquiry as to the possible organiza-tion of the Respondent's employees and Cook believed that in order to protectHeis from discrimination by the Respondent, it was advisable to have this appearfrom the date given on his card. It is also true, as Cook testified, that on the othercards the date, May 9 or 10, 1960, was inserted after the cards were signed, aswere the name of the Respondent as the employer and the Union's Local as itsagent, in the blanks provided in the checkoff authorization.Contrary to the Re-spondent's contention, however, neither these insertions nor the predating of Heis'card changed the fact that the cards were signed on either May 9 or 40, 1960,and that they do show the intent of the subscribers to designate the Union as theirexclusive bargaining representative.Although the predating of Heis' card is not tobe condoned, I conclude that the predating of his card and the completion of allthe cards in accordance with the apparent intent of the subscribers do not invalidatetheir cards as bargaining authorizations.Coming now to the disputed question of whether Papania and Heis were super-visors, on May 10, 1960, it appears that Papania was then working on the first shiftfrom 8 a.m. to 4 p.m., that Heis was working on the second shift from 4 p.m. untilmidnight, and that the functions and duties of the two men were the same on theirrespective shifts.At the time, the Respondent was running, three shifts, with fromthree to five machine operators on each shift. Superintendent Lew Babbitt wasin overall charge of the plant and, since Babbitt was normally in the plant from7 a.m. until 5 p.m., there was no foreman for the first shift on which Papania worked.Apparently because of Babbitt's absence during the other .two shifts, Foreman RayStemmerding was in charge of the second shift on which Heis worked, and Fore-man Anthony Michaels was in charge of the third shift from midnightto 8 a.m. THE HAMILTON PLASTIC MOLDING COMPANY383Until May 2,1960,Papania had been foreman of the third shift but,at his ownrequest,he was then transferred to the first shift and replaced by Michaels asforeman on the third shift.According to Papania's testimony,upon his transfer tothe first shift,he was told by Superintendent Babbitt that he was to be an "assistantforeman."Although Papania also testified that his wage rate was reduced 10cents per hour,it appears from his canceled wage check that his wage rate remainedthe same as it had been when he was foreman on the third shift.In performing their work on their respective shifts after May 2 (and thus on May10, the critical date in this case),Papania and Heis sometimes operated the ma-chines, relieved the other operators for dinner and other work breaks, mixedmaterials,filled the hoppers, repaired machines when they broke down,and evenswept the floor.5In these respects,Papania's job after May 2 was the same as it hadbeen before May 2 when he was foreman on the third shift.The evidence is inconflict, however, as to whether Papania and also Heis had any such authority indirecting the work of the machine operators as would make them supervisors withinthe meaning of Section 2(11) of the Act.According to Papania,his job on the first shift was the same as his job as fore-man on the third shift "except for the responsibility."He explained that, as thirdshift foreman,he assigned operators to machines and to new jobs, unless on specialwork Babbitt made a particular assignment to -an operator,and that he also per-mitted operators to go home when they were sick.But 'according to Papania,Superintendent Babbitt was always in the plant during the first shift,althoughperhaps in another room,and Papania,during his short service on the first shift,merely relayed Babbitt's instructions to the girl operators.But Babbitt testifiedthat he had informed Papama, Papania was in complete charge of the first shiftwhen Babbitt was not there.Upon Babbitt's testimony to this effect and Papania'sadmission that Babbitt had said he was to be an assistant foreman when he wastransferred to the first shift on May 2, I conclude that Papania did in fact haveauthority responsibly to direct the work of employees on his shift and that not onlyhe, but also Heis, whose job was identical on the second shift, were supervisorswithin the meaning of Section 2(11) of the Act.Consequently they were notemployees within the appropriate unit which the Union sought to represent andneither they nor their cards may be counted in determining whether the Respondentwas designated as bargaining representative by a majority of the employees in theunit.I further find that, with the proper exclusion of Papania and Heis as super-visors, the appropriate bargaining unit of production employees which the Unionseeks to represent,consisted on May 10, 1960,of.only 13 employees.My conclusion that Papania and Heis, as well as Foreman Michaels, were super-visors has an even broader significance affecting the Union's claim of majority.Forthese three supervisors along with employee Whitaker not only started the Union'sorganization of the Respondent's employees by their visit to Business Manager Cook'soffice on May 9, but thereafter procured the signatures of employees on the re-maining seven of the bargaining authorization cards submitted by the GeneralCounsel and the Union at the hearing.Thus, according to uncontradicted evidence,Foreman Michaels procured the signature of Louise Anglian; 6 Papania procured thesignatures of employees Fay Gullett, Eve Fowlie, Rosie Thompson,and JoyceStoelting;and Heis, in the company of employee Whitaker, procured the signaturesof employees Betty'Jo Noah and Robert Kichler. In this situation,I find that theseven cards procured by Supervisors Michaels, Papania, and Heis are not to becounted as clearly free designations by the employees of the Union as their exclusivebargaining representative,and that the only apparently free and effective bargain-ing authorization submitted by the Union was that of employee Lonnie Whitaker.Upon the foregoing considerations,I conclude that the Union has shown only oneeffective bargaining authorization from the 13 employees composing the productionunit appropriate for collective bargaining.Since the Union was therefore notfreely designated as exclusive bargaining representative by a majority of the em-ployees in the unit, the allegation of the complaint that the Respondent has refusedto bargain with the Union in violation of Section 8(a) (5) and(1) of the Act, has notbeen proved.I shall therefore recommend a dismissal of this allegation of thecomplaint.r.These findings are made upon uncontradicted evidence given specifically as to Papania'sjob.As has been noted,Heis' job was the same as Papania's9Mrs Anglian had earlier been asked to sign a card by WhitakerShe testified, butWhitaker denied, that Whitaker had grabbed her hand to force her to sign. I find itunnecessary to resolve this conflict in the testimony in view of my finding that MrsAnglian's card is not, in any event,to be counted toward the Union'spossible majority,because it was procured by Foreman Michaels 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Interference,restraint,and coercionIn support of his contention that the Respondent interfered with, restrained, andcoerced its employees in the exercise of their right to join and support the Unionas their bargaining representative, the General Counsel relies upon the testimonyof employees concerning numerous statements made, and questions asked by,Superintendent Lew Babbitt.There was also testimony concerning several inci-dents involving Foreman Michaels and Vice President Nicholas Carter.As to Foreman Michaels, employee Robert Kichler testified that about a weekafterMay 11, Michaels told Kichler that, ",if the Union did not get in, he thoughtthat .[theRespondent]would fire the men and hire women because theywould be less apt to join the Union." Since Michaels did not appear as a witness,this testimony is uncontradicted and I accept it.But I do not find, under the cir-cumstances in this case, that Michaels' statement to Kichler was an unfair laborpractice chargeable to the Respondent.For, although a foreman, Michaels wasone of the instigators of the union movement among the employees, and his state-ment was obviously intended to encourage rather than discourage affiliation withthe Union. It was therefore squarely opposed to the opposition which the GeneralCounsel contends was the position of the Respondent. It is clear, and I conclude,that the Respondent was not responsible for Foreman Michaels' statement to Kichler.The testimony as to a single incident directly involving Vice President NicholasCarter is quite different.Employee Dorothy Ohmer, who did not sign a union card,testified that while she was riding to work with Carter on May 12, Carter asked herwhether anyone had asked her about joining the Union, and that she told Carterthat Larry Heis had asked her twice, the second time when Heis and Lonnie Whitakerhad visited her home, but that she had refused to sign a union card. Carter deniedquestioningMrs. Ohmer or referring to the Union in any conversation with Mrs.Ohmer.He testified that Mrs. Ohmer told him that Heis and Whitaker had visitedher and asked her tosigna card; that Carter asked her, "Did you?" and that Mrs.Ohmer did not answer but just smiled. I credit Mrs. Ohmer's testimony. Further-more, in view of the credible evidence of Superintendent Babbitt's interrogation ofthe employees and his antiunion statements to employees which is considered below,I find that Vice President Carter's interrogation of Mrs. Ohmer tended to interferewith the Respondent's employees'free exercise of their right to self-organization andwas therefore an unfair labor practice within the meaning of Section 8(a)(1) ofthe Act.We come finally to a consideration of the evidence relating to Superintendent LewBabbitt's interrogation of employees,his statements to some of them that the Re-spondent knew the names of employees who were supporting the Union; his threatsof a plant shutdown and loss of jobs if the Union succeeded in organizing the Re-spondent's employees;his statements to employees that the Respondent was con-templating a wage increase and paid lunch periods and holidays; and an instancein which he allegedly assigned difficult work to employee Eve Fowlie,because shehad signed a union card.To a surprising extent,Babbitt in his testimony eitheradmitted or failed to deny having questioned employees and having made some ofthe remarks attributed to him in the testimony of the employee-witnesses.He at-tempted to explain this in some instances by saying that he was "kidding around"with the employees with whom he was apparently quite friendly, although at onepoint he blunted this explanation and the likely effect of his remarks with thecomment that he had spoken to the employee"not in a laughing manner, [but] Imeant it as a joke more or less." In other cases,he claimed that apparent threatsof a plant shutdown and loss of jobs were not actually made in exactly the manneror language to which the employees testified,but were mere statements of what theRespondent might be forced to do if the Union were successful and made it difficultfor the Respondent.But his explanations are not persuasive.On the contrary, inview of the apparent truthfulness of the General Counsel'switnesses and the num-ber of incidents which unquestionably occurred and which Babbitt either admitted,failed to deny,or attempted to explain,itappears to me and I find in the detail setforth below, that Babbitt did in fact interrogate employees, tell employees theRespondent knew who were supporting the Union, threaten a plant shutdown andloss ofjobs, hold fortha reasonable expectation of a raise and paid lunch periodsand holidays,and, in one instance, tell an employee that he had discriminated againstemployee Fowlie by giving her a difficultjob assignment.Upon Superintendent Babbitt's admission of the first of the following four inci-dents and the uncontradicted testimony of the employees involved in all fourincidents, I find that Babbitt interrogated employees in the following cases: THE HAMILTON PLASTIC MOLDING COMPANY385-(1) In May 1960, Babbitt asked employee Robert Kichler if he had signed aunion card.?(2)On Saturday, May 14, Babbitt asked employee Louise Anglian whetheranyone had requested her tosigna union card.(3)On May 16, Babbitt asked employee Gladys Barger whether Papania hadcontacted her about the Union while she was sick and away from work.(4)About the same time and also at other times Babbitt asked Gladys Bargerwhether she was going to vote for the Union.Upon the credible testimony of two employees, I also find that SuperintendentBabbitt told each of these employees, in effect, that the Respondent knew whichemployees were, or had been, supporting the Union.Thus, I find, upon employeeEve Fowlie's testimony, that Babbitt told her that Frank Papania was the leader of'the union group and had beenseenat the union hall when he had taken time off'from work for a leg or foot injury.8Upon employee Gladys Barger's uncontra--dicted testimony, I find that on or about May 16, Babbitt told her that if Bargerand employee Joyce Stoelting voted against the Union, they would not have anything-to worry about because they knew how almost everyone was going to vote. I alsofind upon employee Barger's further testimony that Babbitt also told her thatemployee Dorothy Ohmer had made a report to President Mistler and Vice PresidentCarter concerning a visit made by Papania, Heis, and Whitaker to her home to gether to sign a union card and the Respondent knew six of the employees who had'signed cards.Five of the employees testified as to six separate conversations in which Babbittthreatened a plant shutdown or a loss of jobs if the Union should succeed in organiz-ing the employees.Babbitt admitted having made the statements attributed to him'in the first three incidents as they are summarized below, did not testify as to thefourth, and sought to explain the remaining two by claiming that he merely told'.the employees what the Respondent might do if the Union were successful and'the employees went on strike.Upon my appraisal of the evidence in this situation, Icredit the testimony of the employees as to these incidents and find that:(1) Babbitt told employee Gladys Barger that "before [the Respondent] let theUnion in, they would sell out and move to California."(2) Superintendent Babbitt told employee Eve Fowlie that if the Union gotin, they were all going to be out of work, and that the Respondent would shut theplant down.(3) Superintendent Babbitt told employee Robert Kichler that "if the Union wouldget in.Nick and Eldon would close down the company."(4) Superintendent Babbitt said to employee Louise Anglian that "none of uswould have a job if the Union came in."(5) Superintendent Babbitt told employee Gladys Barger that if the Union gotin, they would lay off all the girls and that the foremen, the tool and diemaker, and,the two owners would operate the machines.(6) Superintendent Babbitt told employee Betty Jo Noah in a telephone conversa.tion that there was a "stink" around the plant; that it was the Union; that Noahicould vote for the Union but if the Union got in "there was going to be lot of peopleout of work down there."Employees Gladys Barger and Eve Fowlie also testified that Superintendent Babbittspoke to them about a raise and paid lunch periods and holidays.9According to.Mrs. Barger, Babbitt told her that "if the Union didn't get in," the girls wouldprobably get a raise and would be paid for a half hour lunch period and holidays.Eve Fowlie's testimony was that Babbitt told her that although he did not have too,much against the Union, a small place like the Respondent's plant did not need aunion; that the Respondent's plant was a new plant and the Respondent had "hopedto work something out"; and that they had considered giving the employees a raiseand paid lunch periods and holidays. In his testimony, Babbitt admitted having toldabout 90 percent of the employees on or about May 20, 1960, that the Respondent7 Babbitt admitted that he asked whether Kichler had signed a card and that, by thisreference, he meant a union card8Babbitt denied merely that he told Fowlie that Papania had been seen at the union.hall and that there was nothing wrong with Papania's foot.He admitted, however, thatafter Papania's layoff had been protested by Business Manager Cook, he had told Fowliethat "Frank was the leader in trying to get the Union in."9Counsel stipulated the substance of Eve Fowlie's testimony on this point by quoting.from a pretrial affidavit given by her to the General Counsel634449-62-vol. 135-26 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas considering giving the employees holiday pay.He denied,however,that he hadmentioned the Union.He testified that Barger had asked him why the employeeswere not paid for their lunch periods; and that he had replied that the girls workedonly 7V2 hours, that the men, who worked 8 hours, were paid for a 15-minute lunchperiod,and that the Respondent had been considering a paid lunch period for thegirls but had "never got around to straighten any of these things out." I creditBazger'sand Fowlie's testimony, and find that Superintendent Babbitt by the re-mazks he made to them held out the possibility that, if the Union did not succeedin organizing the employees,the Respondent would grant a raise and paid lunchperiodsand holidays.One further incident requires discussion.Employee Gladys Barger testified that,after she returned to work on May 16 following an illness, she told SuperintendentBabbitt that employee Eve Fowlie's hands were sore from working at a particularjob "for quite a few days in a row"; that Babbitt said, "That's not the half of it.When I get a harder job, I am going to put her on that"; that Barger asked, "Why?"and that Babbittsaid,"Because she signedone of the Union cards."Although EveFowlie appeared as a witness, she did not testify concerning her work nor the difficultyof any particular job to which she had been assigned.Babbitt denied that Bargeror Fowlie had complained to him about Fowlie's job or that he made the statementswhich Barger attributed to him.He further testified that Fowlie's job was one of theeasiest in the shop.In the absence of any testimony by Fowlie as to her job, I find no satisfactory basisfor a findingthat the workassignedto her was in fact unusually difficult.But, onthe conflict in the testimony of Barger and Babbitt as to their conversation, I creditBarger and find that, regardless of whether Fowlie's assignment was in fact unusuallydifficult and wearing, Barger did tell Babbitt that Fowlie's hands had gotten soreat the work, and that Babbitt did tell Barger that he had given Fowlie theassign-ment and would give her even a more difficult assignment if one presented itself, allbecause Fowlie had signed a union card. I further find that this statement of Babbittwas such calculated interference, restraint, and coercion of the employees' exerciseof their rights to self-organization, as to be an unfair labor practice within themeaning of Section 8(a) (1) of the Act.In sum, upon my foregoing detailed findings of fact, I conclude that the Respond-ent interfered with, restrained, and coerced its employees in the exercise of theirrights guaranteedby Section 7 of the Act, and thereby committed unfair laborpractices within the meaning of Section 8 (a) (1) of the Act, by Vice President Car-ter's interrogation of employee Ohmer, and by Superintendent Babbitt's (1) interro-gation of employees; (2) telling employees that Respondent knew who were support-ing the Union; (3) threatening a plant shutdown and loss of jobs if the Union weresuccessful in organizing the employees; (4) holding out to the employees of a reason-able expectation of a raise and paid lunch periods and holidays if the Union werenot successful; and (5) informing employee Barger that he had assigned, and wouldcontinue to assign, difficult and wearing work to employee Eve Fowlie because Fowliehad signed a union card.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent set forth in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merceand the free flow thereof.V.THE REMEDYIt has been found that the Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act. Since the Respondent's unfair laborpractices included threats of a plant shutdown and a loss of jobs, it appears to methat they constitute a threat of other unfair labor practices in the future. I shalltherefore recommend not only that the Respondent cease and desist from the unfairlabor practices committed by it and take certain affirmative action in order to effectu-ate the policies of the Act, but also that it cease and desist from infringing in anymanner upon the rights of their employees guaranteed by Section 7 of the Act.io10 SeeMay Department Stores d/b/a Famous-Barr Company v. N L R B ,326 U.S 376,affg. as mod146 F. 2d 66 (C A8) ; N.L.R B. v.EntwistleMfgCo., 120 F. 2d 532, 536(C.A. 4) ; NLR.B. v. Globe Wireless, Ltd.,193 F. 2d 748 (C.A.9) ; Liberty CoachCompany, Inc,128 NLRB 160. MOVING STORAGE NEGOTIATING COMMITTEE, ETC.387Upon the basis of the foregoing findings of fact,and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Local Union No. 156,Upholsterers' InternationalUnion of North America,AFL-CIO, is a labor organization within the meaning of the Act.2.By interrogation of employees,by telling employees that it knew who theadherents of the Union were,by threatening a plant shutdown and loss of jobs ifthe Union were successful in organizing the employees,by holding out to the em-ployees a reasonable expectation of a raise and paid lunch periods and holidays ifthe Union were unsuccessful,and byinforming an employee that difficult workhad been assigned and would be assigned to an employee because of her supportof the Union,the Respondent has interfered with,restrained,and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act, and hasthereby engaged in unfair labor practices within the meaning of Section 8(a)(1)of the Act.3.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.4.The Respondent did not commit an unfair labor practice within the meaningof Section 8 (a) (5) of the Act.[Recommendations omitted from publication.]Moving Storage Negotiating Committee and its Employer Mem-bersandVan & Storage Drivers Union,Local 389, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America, Ind.; General Truck Drivers,Chauffeurs&Helpers Union,Local 692, International Brother-hood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, Ind.; General Truck Drivers,Warehousemen & Help-ers Union,Local 235, International Brotherhood of Teamsters,Chauffeurs,General Teamsters,Sales Drivers, Food Processors,Ware-housemen&Helpers Union,Local 871, International Brother-hood of Teamsters, Chauffeurs, 'Warehousemen&Helpers ofAmerica,Ind.Case No. 21-CA-3891. January 22, 1962DECISION AND ORDEROn August 31, 1960, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report together with a supporting brief, and the Gen-eral Counsel filed a brief in support of the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in the135 NLRB No. 54.